DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information lined through has not been considered.
Status of Claims
Claim 1 is amended due to Applicant's amendment dated 11/23/2021.  Claims 1-14 and 16-19 are pending.
Response to Amendment
The rejection of claims 1-14 and 16-19 over Mortimer et al. US 8,263,505 B2 (“Mortimer”) in view of Fujita et al. US 4,965,919 (“Fujita”)—as evidenced by Dempster et al. US 20130059495 (“Dempster”)—and Underwood et al. US 2007/0072502 A1 (“Underwood”)—as evidenced by "Water Repellents", 2021, Bolger & O'Hearn Specialty Chemicals (“Bolger”) as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 11/23/2021. However, as outlined below, new grounds of rejection have been made.	
Response to Arguments
Applicant’s arguments on page 4 of the reply dated 11/23/2021 with respect to the rejection of claims 1-14 and 16-19 as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument – Applicant argues that Mortimer in view of Fujita and Underwood, as evidenced by Dempster and Bolger, do not teach the newly amended claim limitation of “the multifilament, textured yarns being present in the warp direction in an amount of from about 40 yarns per inch to about 70 yarns per inch, the multifilament textured yarns extending in the fill direction in an amount of from about 25 yarns per inch to about 70 yarns per inch”. Applicant argues that Mortimer is directed to a hybrid fabric that is made from textured multifilament yarns in combination with untextured yarns, wherein the textured yarns predominate in a warp direction and the untextured yarns predominate in a weft direction. Thus, Mortimer teaches away from a woven fabric having textured, multifilament yarns in both the warp and fill (weft) directions.
Examiner's response – Mortimer teaches a fabric wherein a textured type yarn predominates in a weft direction and a substantially untextured yarn predominates in a warp direction (col. 2, lines 51-55). However, the term “predominate” means to be greater in number or amount (see Predominate English Definition and Meaning, Lexico.com Dictionary). Accordingly, untextured yarns are not excluded the weft direction and textured yarns are not excluded from the warp direction. Therefore, to obtain the benefits taught by Mortimer, the weft direction of the fabric must include about 51%-100% of textured yarns and the warp direction of the fabric must include about 51%-100% of untextured yarns. Similarly, the weft direction of the fabric may include about 0%-49% of untextured yarns and the warp direction of the fabric may include about 0-49% of textured yarns. As such, Mortimer does not teach away from including textured yarns in both the warp and weft directions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer et al. US 8,263,505 B2 (“Mortimer”) in view of Fujita et al. US 4,965,919 (“Fujita”)—as evidenced by Dempster et al. US 20130059495 (“Dempster”)—and Underwood et al. US 2007/0072502 A1 (“Underwood”)—as evidenced by "Water Repellents", 2021, Bolger & O'Hearn Specialty Chemicals (“Bolger”).
Regarding claims 1-2 and 7-10, Mortimer teaches a hybrid fabric made from a textured multifilament yarn in combination with an untextured multifilament yarn (abstract). Mortimer teaches the fabric of multifilament yarns comprises at least a first yarn in a first fabric direction and at least a second yarn in a fabric direction perpendicular to the first direction (col. 1, lines 58-60). Mortimer teaches the hybrid fabric may be used for tents (col. 4, lines 1-4).
 Mortimer fails to specifically teach an example of a hybrid fabric comprising solution dyed yarns. However, Mortimer does teach the hybrid fabric may comprise yarns chosen from solution dyed synthetic polyesters, among others (col. 3, lines 57-60). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select solution dyed synthetic polyesters, because it would have been choosing from a list of suitable materials, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the yarn in the hybrid fabric of Mortimer and possessing the benefits taught by Mortimer.  One of ordinary skill in the art would have been motivated to produce additional hybrid fabrics comprising polyester having the benefits taught by Mortimer in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Mortimer fails to teach the textured multifilament yarns have greater than about 80 tie downs per meter. 
Fujita teaches potential bulky polyester associated bundles for woven or knitted fabric comprising multi-filament A and multi-filament B, said associated bundles being interlaced at a degree of interlacing of 20-100 interlaces/m (col. 2, lines 16-19). Fujita teaches the degree of interlacing should be 20-100 interlacings/m to obtain good handling properties of twisting, warping, and weaving as well 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to interlace the textured multifilament yarns of Mortimer at a degree of interlacing of 20-100 interlaces/m, based on the teaching of Fujita.  The motivation for doing so would have been to obtain good handling properties of twisting, warping, and weaving as well as to obtain uniform appearance made of the hybrid fabric, as taught by Fujita.
The term “interlaces/m” is synonymous with “nodes/meter”, as evidenced by Dempster. Dempster recites the degree of interlacing has units of “nodes/meter” (¶ [0037]). As the instant application recites in instant paragraph [00052] that “tie downs are also referred to as nodes”, the textured multifilament yarns of Mortimer in view of Fujita have 20-100 tie downs per meter. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Mortimer fails to teach the exterior surface of the hybrid fabric has a UV rating of at least 800 hours. 
Underwood teaches a fabric for outdoor applications, wherein the fabric is made up of a woven fabric made from multifilament yarns (abstract). Underwood teaches the multifilament yarns are solution dyed and enhanced with UV stabilizers so that the yarns and the fabric have greatly improved UV resistance when compared to other coated fabrics (¶ [0037]-[0039]). Underwood teaches the UV rating of the fabrics is from about 500 hours to about 1500 hours (¶ [0039]). Thus, the inclusion of the UV stabilizers of Underwood would result in a UV rating of from about 500 hours to about 1500 hours as taught in Underwood because the UV rating is a direct result of the use of the UV stabilizers and both are taught in Underwood.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to enhance the solution dyed multifilament yarns of Mortimer with UV stabilizers, based on the teaching of Underwood.  The motivation for doing so would have been to improve UV resistance, as taught by Underwood. 
Mortimer fails to teach a spray rating of at least 90.
Underwood teaches the exterior surface of the fabric includes a chemical composition that provides excellent water resistance capabilities and significantly improves the breathability of the fabric when compared to coated fabrics (¶ [0043]). Underwood teaches the chemical composition is impregnated into the woven fabric (¶ [0053] and claim 1). Underwood teaches the chemical composition is made from a solution of a fluorocarbon polymer that is applied to the fabric (¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impregnate a chemical composition from a solution of a fluorocarbon polymer into the hybrid fabric of Mortimer in view of Fujita and Underwood, based on the teaching of Underwood.  The motivation for doing so would have been to impart excellent water resistance capabilities on the hybrid fabric, as taught by Underwood.
While Mortimer teaches examples of the hybrid fabric having a specified thread count (col. 5, lines 3-4), Mortimer does not teach the thread count is limited to the examples. However, Mortimer does teach in the fabric, a textured type yarn predominates in a weft direction and a substantially untextured yarn predominates in a warp direction (col. 2, lines 51-55). As the term “predominate” means to be greater in number or amount (see Predominate English Definition and Meaning, Lexico.com Dictionary), the weft direction of the fabric includes about 51%-100% of textured yarns and about 0-49% untextured yarns and the warp direction of the fabric includes about 51%-100% of untextured yarns and 0-49% textured yarns. 
Underwood teaches when using yarns within the above described denier ranges (about 150 to about 900), the woven fabric can have from about 30 ends to about 100 ends per inch, which refers to the warp yarn density (¶ [0041]-[0042]). Additionally, Underwood teaches the number of picks, which refers to the fill yarn density, can generally vary from about 40 picks per inch to about 80 picks per inch (¶ [0042]). Underwood teaches the advantages of such multifilament yarns are improved dimensional stability and abrasion resistance (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular thread count for the warp and weft directions in order to carry out an embodiment of Mortimer in view of Fujita and Underwood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the warp yarn density and fill yarn density of Underwood wherein the woven fabric has about 30 ends to about 100 ends per inch and 40 picks per inch to about 80 picks per inch. The motivation for doing so would have been to improve dimensional stability and abrasion resistance, as taught by Underwood.
Thus the hybrid fabric of Mortimer in view of Fujita and Underwood comprises about 30 yarns per inch to about 100 ends per inch in the warp direction and comprises about 40 yarns per inch to about 80 yarns per inch in the weft (fill) direction. 
As discussed above, the weft direction of the fabric includes about 51%-100% of textured yarns and about 0-49% untextured yarns and the warp direction of the fabric includes about 51%-100% of untextured yarns and 0-49% textured yarns. Accordingly, the warp direction includes about 16 to 100 yarns per inch of untextured yarns and about 0 to 49 yarns per inch of textured yarns, as long as the amount of untextured yarns is greater than the amount of textured yarns. The weft direction includes about 0 to 39 yarns per inch of untextured yarns and about 21 to 80 yarns per inch of textured yarns, as long as the amount of textured yarns is greater than the amount of untextured yarns.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
The hybrid fabric of Mortimer in view of Fujita and Underwood teaches the claimed invention above but fails to teach a spray rating of at least 90. It is reasonable to presume that a spray rating of at least 90 is inherent to Mortimer in view of Fujita and Underwood. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, the hybrid fabric of Mortimer in view of Fujita and Underwood has a chemical composition from a solution of a fluorocarbon polymer applied to the exterior surface (Underwood, ¶ [0044]). In Sample Nos. 1-3 of the instant application, the fabric is treated with a water resistant composition comprising SHELL TEC 6. As evidenced by Bolger, SHELL TEC 6 is a fluorocarbon-based water repellent (pg. 2 of Bolger). As seen from the table in instant ¶ [00081], Sample Nos. 1-3 all have spray ratings of 100. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
The hybrid fabric of Mortimer in view of Fujita and Underwood teaches the claimed invention above but fails to teach (i) the fabric having a stretch of at least 8% in the warp direction and a stretch of at least 8% in the fill direction when tested according to ASTM Test D3107 at a load of 4 lbs; and (ii) the hybrid fabric has a hydrostatic pressure when tested according to AATCC 127 of from about 11 cm to about 15 cm. It is reasonable to presume that the stretch and the hydrostatic pressure is inherent to Mortimer in view of Fujita and Underwood. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
The hybrid fabric of Mortimer in view of Fujita and Underwood has a basis weight of from about 240 grams per square meter (7.08 osy) to about 410 grams per square meter (12.09 osy) (Mortimer, col. 3, lines 64-67) and is constructed from solution dyed multifilament yarns of synthetic polyesters having a denier of about 300 to about 1500 (Mortimer, col. 3, lines 57-62). The hybrid fabric further contains a UV stabilizer in the yarns (Underwood, ¶ [0037]-[0039]) and the multifilament yarns contain 20-100 tie 
The instant application recites fabrics having a basis weight of 5.79-7.23 osy, wherein the fabric is constructed from solution dyed multifilament yarns containing polyester filaments having a denier of 300 (instant ¶ [00078]). The instant application further recites the yarns contain a UV stabilizer and the multifilament yarns are highly texturized and contain from about 100 to about 125 tie downs per meter (instant ¶ [00078]). Additionally, the instant application recites the fabrics are treated with a fluorocarbon water resistant composition (instant ¶ [00080]). As seen from the table in instant ¶ [00081], the fabrics show (i) a stretch of 11-13% in the war direction and a stretch of 18-20% in the fill direction; and (ii) a hydrostatic pressure of 11-12 cm.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claims 3-5, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. Mortimer teaches the multifilament yarns have a denier of about 300 to about 1500 (Mortimer, col. 3, lines 57-62). 
Regarding claim 6, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above.
As discussed above, the hybrid fabric of Mortimer in view of Fujita and Underwood contains 30 yarns to about 100 yarns per inch in the warp direction and 40 yarns to about 80 yarns per inch in the weft (fill) direction. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 11
Underwood teaches the chemical composition can include a flame retardant to make the fabric fire resistant (¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a flame retardant in the chemical composition of the hybrid fabric of Mortimer in view of Fujita and Underwood, based on the teaching of Underwood.  The motivation for doing so would have been to make the hybrid fabric fire resistant, as taught by Underwood.
As the chemical composition is impregnated into the hybrid fabric (see Underwood ¶ [0053] and claim 1), the flame retardant is also impregnated into the hybrid fabric.
Regarding claim 12, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. Mortimer does not teach the hybrid fabric is laminated to any other fabric or film layers. Additionally, as the hybrid fabric of Mortimer in view of Fujita and Underwood contains only the chemical composition as a treatment—wherein the chemical composition is impregnated into the fabric rather than applied as a coating—and Underwood teaches a fabric is considered “non-coated” if the chemical composition is impregnated (Underwood, ¶ [0037]), the hybrid fabric of Mortimer in view of Fujita and Underwood is non-coated.
Regarding claim 13, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. The hybrid fabric of Mortimer in view of Fujita and Underwood teach the hybrid fabric is made of only polyester yarns, as described in paragraph 11. 
Regarding claim 14, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. Mortimer teaches the hybrid fabric has a basis weight of from about 240 grams per square meter (7.08 osy) to about 410 grams per square meter (12.09 osy) (col. 3, lines 64-67).
Regarding claim 16, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. Mortimer fails to teach the hybrid fabric is specifically a boat cover. However, 
Underwood teaches a woven fabric impregnated with a chemical composition, wherein the woven fabric is made from multifilament yarns that are solution dyed and have a UV rating of at least 500 hours (¶ [0006]). Underwood teaches the woven fabric as described can be used in tents, marine applications, and covers, among others (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the hybrid fabric of Mortimer in view of Fujita and Underwood in marine applications and covers, because one of ordinary skill in the art would reasonably have expected the elements of the hybrid fabric to predictably maintain their respective properties or functions after they have been combined in marine applications and covers, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claims 17-18, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. Mortimer fails to teach the hybrid fabric is specifically an umbrella. However, Mortimer does teach the hybrid fabric may be a tent (col. 4, lines 1-4). Furthermore, the hybrid fabric of Mortimer in view of Fujita and Underwood is a woven fabric made from multifilament yarns that are solution dyed and have a UV rating of from about 500 hours to about 1500 hours, as described above regarding claim 1.
Underwood teaches a woven fabric impregnated with a chemical composition, wherein the woven fabric is made from multifilament yarns that are solution dyed and have a UV rating of at least 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the hybrid fabric of Mortimer in view of Fujita and Underwood in umbrellas, because one of ordinary skill in the art would reasonably have expected the elements of the hybrid fabric to predictably maintain their respective properties or functions after they have been combined in umbrellas, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Underwood teaches an example of an umbrellas in Fig. 3, wherein the umbrella frame (32) is covered by fabric (¶ [0061]). Due to the nature and construction of an umbrella, such as the one in Fig. 3 of Underwood, the hybrid fabric of Mortimer in view of Fujita and Underwood is attached in 3 locations or more to the frame of the umbrella.
Regarding claim 19, Mortimer in view of Fujita and Underwood teach the hybrid fabric of claim 1, as described above. Mortimer fails to teach the hybrid fabric is specifically an umbrella. However, Mortimer does teach the hybrid fabric may be a tent (col. 4, lines 1-4). Furthermore, the hybrid fabric of Mortimer in view of Fujita and Underwood is a woven fabric made from multifilament yarns that are solution dyed and have a UV rating of from about 500 hours to about 1500 hours, as described above regarding claim 1.
Underwood teaches a woven fabric impregnated with a chemical composition, wherein the woven fabric is made from multifilament yarns that are solution dyed and have a UV rating of at least 500 hours (¶ [0006]). Underwood teaches the woven fabric as described can be used in tents, covers, and casual outdoor furniture, among others (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the hybrid fabric of Mortimer in view of Fujita and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,447,787 recites a reinforced fabric having a basis weight of 7.5 to 9.0 osy (claim 4), is treated to be waterproof and flameproof (claim 5) and is used particularly for tent construction (col. 2 lines 57-60).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786